EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Barbara McDowell on 24 November 2021.
The application has been amended as follows: claim 11 is canceled.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 October 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a contact body that has a metallic sintered body having a plurality of pores, as a main body, and is brought into contact with a vibration element in a vibration actuator, comprising, inter alia, a non-sliding portion that is adjacent to the sliding portion and is not in contact with the vibration element, wherein the non-sliding portion is provided with a resin lump containing hard particles and resin, and the resin lump is formed such that the resin lump is lower in height in a vertical direction than the sliding surface, and wherein in the sliding portion, part of hard particles and resin is exposed on the sliding surface. 
Claims 2-9 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim. 
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach vibration actuator including a vibration element, and a contact body that has a metallic sintered body having a plurality of pores, as a main body, wherein the contact body comprises, inter alia, a non-sliding portion that is adjacent to the sliding portion and is not in contact with the vibration element, wherein the non-sliding portion is provided with a resin lump containing hard particles and resin, and the resin lump is formed such that the resin lump is lower in height in a vertical direction . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Imasaka et al. (U.S. Patent No. 5311094) discloses an ultrasonic motor in which at least fluorocarbon polymer is present on the contact surface of at least either of the rotor or the stator.
Tominaga et al. (U.S. Pre-Grant Publication No. 20020178658) discloses an abrasive solid is composed of a resinous matrix and an abrasive material dispersed in the matrix to form a solid mass.
Araki et al. (U.S. Pre-Grant Publication No. 20110227453) discloses an apparatus includes a vibrator, the vibrator including a vibrating body on which a protrusion having a spring characteristic is formed and an electromechanical energy conversion element, wherein the vibrator performs an elliptical motion so as to drive an object that is in contact with the protrusion, and wherein the protrusion is integrally formed with the vibrating body from one member in a partial area of the vibrating body with respect to a longitudinal direction and a width direction via a plurality of slits or cutouts.
Seki et al. (U.S. Pre-Grant Publication No. 20140319966) discloses a vibration-type driving apparatus including a holding structure that maintains low rigidity of a vibrator in a pressing direction and has high rigidity for a rotational moment applied to the vibrator by driving, and configured to stably maintain a contact state between the vibrator and a driving member.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7 December 2021				/EMILY P PHAM/                                                                        Primary Examiner, Art Unit 2837